OPINION OF THE COURT
Abdus-Salaam, J.
In these criminal appeals, we are called upon to decide whether, prior to permitting a defendant to plead guilty to a felony, a trial court must inform the defendant that, if the defendant is not a citizen of this country, he or she may be deported as a result of the plea. Our resolution of this issue is grounded in the right to due process of law, the bedrock of our constitutional order. That guarantee, most plain in its defense of liberty yet complex in application, requires us to strike a careful balance between the freedom of the individual and the orderly administration of government.
Upon review of the characteristics of modern immigration law and its entanglement with the criminal justice system, a *176majority of this Court, consisting of Chief Judge Lippman, Judges Graffeo, Read, Rivera and me, finds that deportation is a plea consequence of such tremendous importance, grave impact and frequent occurrence that a defendant is entitled to notice that it may ensue from a plea. We therefore hold that due process compels a trial court to apprise a defendant that, if the defendant is not an American citizen, he or she may be deported as a consequence of a guilty plea to a felony.1 In reaching this conclusion, we overrule the limited portion of our decision in People v Ford (86 NY2d 397 [1995]) which held that a court’s failure to advise a defendant of potential deportation never affects the validity of the defendant’s plea. However, a separate majority, consisting of Judges Graffeo, Read, Smith and me, reaffirms the central holding of Ford regarding the duties of a trial court and the distinction between direct and collateral consequences of a guilty plea, and we make clear that our precedent in this area is not otherwise affected by today’s decision. Judges Graffeo, Read, Smith and I further hold that, in light of the Court’s conclusion that a trial court must notify a pleading noncitizen defendant of the possibility of deportation, the trial court’s failure to provide such advice does not entitle the defendant to automatic withdrawal or vacatur of the plea. Rather, to overturn his or her conviction, the defendant must establish the existence of a reasonable probability that, had the court warned the defendant of the possibility of deportation, he or she would have rejected the plea and opted to go to trial (see n 1, supra).2
*177I
Because the disposition of these appeals varies with the facts of each one, I begin by reviewing the factual background and procedural history of each case.

People v Peque

Shortly after midnight on June 20, 2009, defendant Peque, a native of Guatemala, was arrested for allegedly raping a bartender in a bathroom stall at an inn. Defendant was later indicted on one count of rape in the first degree (see Penal Law § 130.35 [1]). At arraignment, defendant told the court that he was from Guatemala City and lacked a Social Security number, and during their bail application, the People informed the court that, in prison, defendant had made statements indicating he was in the United States unlawfully.
After a series of later court appearances and plea negotiations, defendant pleaded guilty to first-degree rape in exchange for a promised sentence of a 1772-year determinate prison term to be followed by five years of postrelease supervision. Defendant indicated that he had discussed his plea with his attorney, and when the court asked defendant, “Is there anything at this point in the process that you do not understand,” he replied, via an interpreter, “No, everything is clear.” The court accepted defendant’s guilty plea without advising him that his first-degree rape conviction might result in his deportation because it qualified as a conviction for an “aggravated felony” under federal immigration statutes (see 8 USC §§ 1101 [a] [43] [A]; 1227 [a] [2]).
At sentencing, the court asked defense counsel whether there was “any legal reason sentence should not be pronounced,” and counsel responded, “Not that I’m aware, Judge.” Counsel then stated for the record that defendant was “subject to deportation following the completion of his sentence” and that counsel nonetheless wished for the court “to ratify the sentence as agreed upon.” Counsel also mentioned that he had informed defendant of his “right of access to the Guatemalan consulate,” which defendant had declined to exercise. Defendant, in turn, said, “I *178will ask your Honor to have mercy and allow me to be deported to my country within five years.” Noting that it had no control over the immigration process, the court sentenced defendant as promised.
Defendant appealed, asserting that his guilty plea was not knowing, intelligent and voluntary because the trial court had not mentioned the possibility of deportation at the time of the plea. Defendant also claimed that his lawyer had been ineffective for not apprising him that he could be deported if he pleaded guilty. The Appellate Division affirmed defendant’s conviction (88 AD3d 1024, 1024-1025 [3d Dept 2011]). Relying on Ford, the Appellate Division found that “[i]nasmuch as a defendant’s potential for deportation is considered a collateral consequence of a criminal conviction, County Court’s failure to advise defendant of such consequence does not render the plea invalid” (88 AD3d at 1025). The Court rejected defendant’s ineffective assistance of counsel claim as unreviewable because it “involves matters largely outside of the record and is more appropriately addressed by a CPL article 440 motion” (id.). A Judge of this Court granted defendant leave to appeal (19 NY3d 977 [2012]), and we now affirm.

People v Diaz

On the night of October 11, 2006, defendant Diaz, who was a legal permanent resident of the United States originally from the Dominican Republic, was allegedly riding in the back of a taxicab with codefendant Castillo Morales. Police officers stopped the cab and, after searching the back seat, recovered a bag containing a two-pound brick of cocaine. The officers arrested defendant and Morales, and thereafter, both men were indicted on one count of criminal possession of a controlled substance in the first degree (see Penal Law § 220.21 [1]) and one count of criminal possession of a controlled substance in the third degree (see Penal Law § 220.16 [1]).
At a court appearance held for consideration of the People’s bail application, defense counsel opposed setting bail, noting that defendant was not a flight risk because he had a green card. Later, immediately prior to the scheduled start of a suppression hearing, defendant agreed to accept the People’s plea offer of a 2V2-year determinate prison term plus two years of postrelease supervision in exchange for his plea of guilty to third-degree drug possession. After conducting a standard plea allocution, the court said, “And if you’re not here legally or if you have any immigration issues these felony pleas could *179adversely affect you,” adding, “Do you each understand that?” Defendant replied, “Yes.” At sentencing, the court imposed the negotiated sentence. At no point did the court state that defendant could be deported based on his conviction of a removable controlled substances offense (see 8 USC § 1227 [a] [2] [B] [1]).
Defendant completed his prison term, and upon his release to postrelease supervision, United States Immigration and Customs Enforcement (ICE) initiated proceedings to remove him from the country based on his drug conviction. ICE initially detained defendant pending the outcome of those proceedings. However, defendant appealed his conviction and challenged the validity of his guilty plea, alleging that the court’s failure to warn him of the possibility of deportation rendered his plea involuntary. As a result, ICE conditionally released defendant pending the resolution of his appeal, and he completed his term of postrelease supervision. While his appeal was pending, defendant also moved, pursuant to CPL 440.10, to vacate his conviction on the ground that his attorney had been ineffective for failing to advise him of the immigration consequences of his guilty plea. After a hearing, Supreme Court denied that motion, and the Appellate Division subsequently denied defendant permission to appeal from the hearing court’s decision.
On defendant’s direct appeal, the Appellate Division affirmed his conviction (92 AD3d 413, 413-414 [1st Dept 2012]). The Court found that defendant had failed to preserve his challenge to the validity of his guilty plea (id. at 413). As an alternative holding, the Court rejected defendant’s claim on the merits (id.). The Court determined that, “[w]hile the duty to advise a defendant of the possibility of deportation before accepting a plea of guilty is imposed on the trial courts by statute (CPL 220.50 [7]), the court’s ‘failure to do so does not affect the voluntariness of a guilty plea’ ” (id. at 413-414, quoting Ford, 86 NY2d at 404 n). The Court further held that “the duties of a trial court upon accepting a guilty plea are not expanded by Padilla v Kentucky (559 US 356 [2010]), which deals exclusively with the duty of defense counsel to advise a defendant of the consequences of pleading guilty when it is clear that deportation is mandated” (id. at 414). Finally, in the Court’s estimation, the trial court’s warning about immigration matters “sufficed to apprise defendant that the consequences of his guilty plea extended to his immigration status” (id.). A Judge of this Court granted defendant leave to appeal (19 NY3d 972 [2012]), *180and we now conditionally modify the Appellate Division’s decision and remit the matter to Supreme Court to afford defendant the opportunity to move to vacate his plea.

People v Thomas

On February 15, 1992, defendant Thomas, a legal permanent resident of the United States originally from Jamaica, was arrested for selling cocaine to two individuals. He was later charged in a superior court information with two counts of criminal sale of a controlled substance in the third degree (see Penal Law § 220.39 [1]).
On February 20, 1992, defendant appeared with counsel in Supreme Court, waived indictment and pleaded guilty to one count of attempted criminal sale of a controlled substance in the third degree. In exchange for defendant’s plea, the court promised to sentence him to 30 days in jail plus five years of probation. However, the court conditioned defendant’s receipt of that sentence upon his return to court for sentencing, abstinence from committing further crimes and cooperation with the Department of Probation. At the plea proceeding, the court asked defendant whether he was a citizen of the United States. Defendant answered that he was not a United States citizen and was from Jamaica.
While defendant was at liberty pending sentencing, he failed to show up for a scheduled court appearance, and the court issued a bench warrant for his arrest. On April 28, 1992, defendant’s attorney appeared in court and gave the trial judge a copy of defendant’s death certificate, which indicated that defendant had committed suicide. The court vacated the bench warrant as abated by death.
About 16 years later, on February 28, 2008, defendant arrived at JFK International Airport and, using an alias, asked customs officials for admission to the United States as a returning lawful permanent resident. A few days later, the United States Department of Homeland Security ran defendant’s fingerprints and discovered his true identity. The Department of Homeland Security notified the People of defendant’s return to the country, and the People then informed the court of this turn of events. The court restored the case to its calendar and issued a bench warrant for defendant’s arrest.
Two days after the issuance of a public notice of the murder of the lawyer who had represented defendant at the time of his plea, defendant moved to withdraw his guilty plea with the as*181sistance of a new attorney. Defendant asserted that the court’s failure to warn him that he might be deported as a result of his plea rendered his plea involuntary. Defendant also contended that his previous lawyer had been ineffective for failing to provide advice on the immigration consequences of his plea. In support of the motion, defense counsel submitted an affirmation stating that defendant’s previous attorney had not advised defendant at all concerning the possibility of deportation. By contrast, defendant himself averred that his attorney had specifically promised him he would not be subject to deportation if he pleaded guilty.
The trial court denied defendant’s plea withdrawal motion. The court found that defendant’s allegations regarding his attorney’s advice were contradictory and incredible, and that defendant generally lacked credibility because he had absconded and faked his own death. Thus, the court opined, defendant had not credibly established that his attorney’s advice had been deficient at the time of his plea or that he had been prejudiced by his attorney’s allegedly poor performance. Citing Ford, the court concluded that defendant was not entitled to withdraw his plea based on the court’s or counsel’s failure to apprise him of potential deportation. The court then sentenced defendant to an indeterminate prison term of from 2 to 6 years.
Defendant appealed, renewing his complaints about counsel’s advice and the voluntariness of his guilty plea. While defendant’s appeal was pending, the Department of Homeland Security charged him with being subject to removal from the United States based on his conviction in this case. Upon learning of defendant’s appeal, the federal agency amended the charges to seek defendant’s removal based on his failure to disclose his conviction when he applied for an immigrant visa. Defendant was paroled to ICE custody, and an immigration judge later ordered his removal from the country.
Thereafter, the Appellate Division affirmed defendant’s conviction (89 AD3d 964, 964-965 [2d Dept 2011]). The Court concluded that defendant’s ineffective assistance claim was unpreserved and premised on incredible allegations regarding matters outside the record (see id. at 964-965). Finding Ford to be controlling, the Court also held that defendant was not entitled to withdraw his guilty plea due to the trial court’s failure to mention potential deportation at the plea proceeding (see 89 AD3d at 965). A Judge of this Court granted defendant leave to appeal (19 NY3d 1002 [2012]), and we now affirm.
*182II
A
Each defendant maintains that his guilty plea must be vacated because the trial court did not inform him that his plea would subject him to deportation, thereby failing to provide constitutionally mandated notice of a critically important consequence of the plea. However, before we may reach defendants’ claims, we must determine whether those claims have been preserved as a matter of law for our review (see NY Const art VI, § 3 [a]; CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 491-492 [2008]).
Generally, in order to preserve a claim that a guilty plea is invalid, a defendant must move to withdraw the plea on the same grounds subsequently alleged on appeal or else file a motion to vacate the judgment of conviction pursuant to CPL 440.10 (see CPL 220.60 [3]; 440.10; People v Clarke, 93 NY2d 904, 906 [1999]; People v Toxey, 86 NY2d 725, 726 [1995]; People v Lopez, 71 NY2d 662, 665 [1988]). Under certain circumstances, this preservation requirement extends to challenges to the voluntariness of a guilty plea (see People v Murray, 15 NY3d 725, 726 [2010]; Toxey, 86 NY2d at 726).
However, under People v Lopez, where a deficiency in the plea allocution is so clear from the record that the court’s attention should have been instantly drawn to the problem, the defendant does not have to preserve a claim that the plea was involuntary because “the salutary purpose of the preservation rule is arguably not jeopardized” (71 NY2d at 665-666). And, in People v Louree (8 NY3d 541 [2007]) we concluded that a defendant need not move to withdraw a guilty plea in order to obtain appellate review of a claim that the trial court’s failure to inform the defendant of the postrelease supervision component of the defendant’s sentence rendered the plea involuntary (see id. at 545-547). We carved out that exception to the preservation doctrine because of the “actual or practical unavailability of either a motion to withdraw the plea” or a “motion to vacate the judgment of conviction,” reasoning that “a defendant can hardly be expected to move to withdraw his plea on a ground of which he has no knowledge” (id. at 546). Taken together, Lopez and Louree establish that where a defendant has no practical ability to object to an error in a plea allocution which is clear from the face of the record, preservation is not required. At the same time, there are significant constraints on this exception to the *183preservation doctrine. Recognizing as much, in People v Murray, we held that the defendant had to preserve his claim that the trial court’s imposition of a nonconforming term of postrelease supervision rendered his guilty plea involuntary because the court had mentioned the nonconforming postrelease supervision term at sentencing, thereby providing the defendant with an opportunity to challenge the voluntariness of his plea (see Murray, 15 NY3d at 726-727).
Here, in Diaz, the trial court never alerted defendant that he could be deported as a result of his guilty plea. In fact, the court provided defendant with inaccurate advice, as the court implied that defendant’s plea would entail adverse immigration consequences only for someone who was in the country illegally or had existing immigration issues—circumstances which did not apply to defendant. Since defendant did not know about the possibility of deportation during the plea and sentencing proceedings, he had no opportunity to withdraw his plea based on the court’s failure to apprise him of potential deportation. Thus, defendant’s claim falls within Lopez’s and Louree’s narrow exception to the preservation doctrine.
By contrast, in Peque, because defendant knew of his potential deportation, and thus had the ability to tell the court, if he chose, that he would not have pleaded guilty if he had known about deportation, he was required to preserve his claim regarding the involuntariness of his plea.3 At sentencing, defendant plainly knew that he might be deported as a result of his guilty plea, and he even implored the court “to have mercy and allow [him] to be deported to [his] country within five years.” Given his awareness of the deportation issue at that point, defendant could have sought to withdraw his plea on that ground. The salutary purpose of the preservation doctrine, including the development of a full record and the efficient resolution of claims at the earliest opportunity, is served by requiring preservation in his case. In light of defendant’s failure to raise the deportation issue below or move to withdraw his plea, we cannot entertain his newly minted challenge to its validity.
In Thomas, defendant fully preserved his claim that the trial court should have informed him that he could be deported as a *184result of his guilty plea, and therefore defendant’s challenge to his plea is properly before us.
B
The State and Federal Constitutions guarantee that the State shall not deprive any person of his or her liberty without due process of law (see US Const 14th Amend; NY Const, art I, § 6). To ensure that a criminal defendant receives due process before pleading guilty and surrendering his or her most fundamental liberties to the State, a trial court bears the responsibility to confirm that the defendant’s plea is knowing, intelligent and voluntary (see United States v Ruiz, 536 US 622, 629 [2002]; Boykin v Alabama, 395 US 238, 243-244 [1969]; Louree, 8 NY3d at 544-545; Ford, 86 NY2d at 402-403). In particular, it “must be clear that ‘the plea represents a voluntary and intelligent choice among the alternative courses of action open to the defendant’ ” (Ford, 86 NY2d at 403, quoting North Carolina v Alford, 400 US 25, 31 [1970]; see People v Gravino, 14 NY3d 546, 553 [2010]). To that end, while the court need not inform the defendant of every possible repercussion of a guilty plea prior to its entry (see Ruiz, 536 US at 629-630; Gravino, 14 NY3d at 553), the court must advise the defendant of the direct consequences of the plea (see People v Catu, 4 NY3d 242, 244 [2005]; Ford, 86 NY2d at 403; see also Brady v United States, 397 US 742, 755 [1970]). On the other hand, the court generally has no obligation to apprise the defendant of the collateral consequences of the plea (see Gravino, 14 NY3d at 553; Ford, 86 NY2d at 403).
A direct consequence of a guilty plea is one “which has a definite, immediate and largely automatic effect on [the] defendant’s punishment” (Ford, 86 NY2d at 403; see People v Monk, 21 NY3d 27, 32 [2013]; see also United States v Youngs, 687 F3d 56, 60 [2d Cir 2012]; United States v Delgado-Ramos, 635 F3d 1237, 1239-1240 [9th Cir 2011]), whereas a collateral consequence is one “peculiar to the individual’s personal circumstances and one not within the control of the court system” (Ford, 86 NY2d at 403; see People v Belliard, 20 NY3d 381, 385 [2013]). Examples of direct consequences include the forfeiture of trial rights (see Boykin, 395 US at 243-244), the imposition of a mandatory term of imprisonment that results from an unconditional guilty plea (see id. at 244 n 7; Jamison v Klem, 544 F3d 266, 277 [3d Cir 2008]; People v Harnett, 16 NY3d 200, 205 [2011]), and the imposition of mandatory postrelease *185supervision (see Catu, 4 NY3d at 244-245). By contrast, “[i]llustrations of collateral consequences are loss of the right to vote or travel abroad, loss of civil service employment, loss of a driver’s license, loss of the right to possess firearms[,] ... an undesirable discharge from the Armed Services” (Ford, 86 NY2d at 403 [citations omitted]), the imposition of a prison term upon revocation of postrelease supervision (see Monk, 21 NY3d at 33), sex offender registration under the Sex Offender Registration Act (SORA) (see Gravino, 14 NY3d at 559), and civil confinement under the Sex Offender Management and Treatment Act (SOMTA) (see Harnett, 16 NY3d at 206).
Furthermore, in Ford, this Court held that “[d]eportation is a collateral consequence of conviction because it is a result peculiar to the individual’s personal circumstances and one not within the control of the court system” (Ford, 86 NY2d at 403). Likewise, certain federal circuit courts have held that a court need not advise a pleading defendant of the possibility of deportation because deportation is a collateral consequence of a guilty plea (see e.g. Delgado-Ramos, 635 F3d at 1241; Santos-Sanchez v United States, 548 F3d 327, 336-337 [5th Cir 2008]; El-Nobani v United States, 287 F3d 417, 421 [6th Cir 2002]; United States v Gonzalez, 202 F3d 20, 27 [1st Cir 2000]). Additionally, shortly before this Court’s decision in Ford and after the defendant’s guilty plea in that case, the Legislature passed CPL 220.50 (7). That statute requires a court to inform a noncitizen defendant that a guilty plea may subject the defendant to deportation, but it also states that “[t]he failure to advise the defendant pursuant to this subdivision shall not be deemed to affect the voluntariness of a plea of guilty or the validity of a conviction” (id.).
Here, defendants’ convictions upon their guilty pleas rendered them subject to deportation, and in each case, the trial court did not alert the defendant to that circumstance. Defendants claim that recent changes in federal immigration law have transformed deportation into a direct consequence of a noncitizen defendant’s guilty plea, and that therefore the courts’ failure here to mention the possibility of deportation rendered their pleas involuntary. Defendants thus urge us to overrule so much of Ford as holds otherwise. In opposition, the People maintain that, because federal authorities retain a significant degree of discretion in determining whether to deport a convicted felon, deportation remains a strictly collateral consequence of a guilty *186plea which does not have to be set forth during the plea allocution. The parties’ arguments necessitate an examination of the evolving relationship between the immigration system and a New York criminal conviction before and after Ford.
C
As early as the mid-seventeenth century, the Dutch colony that would become New York experienced widespread immigration. By the late 1650s, non-Dutch European immigrants comprised about half the colony’s population, and it appears that there were few, if any, legal restrictions on immigration at that time (see Milton M. Klein et al., The Empire State: A History of New York 45, 49-51 [2001] [hereinafter “Klein”]). This situation essentially continued through British rule of the colony and New York’s early days as a state in post-revolutionary America (see Klein 153-154, 157-159, 308-311). During that span of history, immigrants contributed significantly to the constitutional tradition underlying today’s decision. In the seventeenth century, the original foreign-born colonists brought with them the common-law tradition of individual rights, and in 1821, naturalized immigrants in certain progressive counties of the State provided the population, clout and votes needed to call for a constitutional convention, resulting in New York’s becoming the first state to add a due process clause to its constitution (see J. Hampden Dougherty, Constitutional History of the State of New York 29, 42-43, 97-99 [1915]; Peter J. Galie & Christopher Bopst, The New York State Constitution 68-69 [2d ed 2012]).
Immigration laws began to change in the mid-nineteenth century. Prior to that time, New York City modestly regulated immigration, imposing various capitations on merchant ship-masters who transported impoverished immigrants to this country by sea and requiring those shipmasters to report certain identification information about their immigrant passengers to the Mayor (see Hidetaka Hirota, The Moment of Transition: State Officials, the Federal Government, and the Formation of American Immigration Policy, 99 J Am Hist 1092, 1095 [2013] [hereinafter “Hirota”]; see also Henderson v Mayor of New York, 92 US 259, 265-275 [1875] [describing New York City’s immigration laws and striking down some of them as violative of the federal government’s exclusive power to regulate commerce with foreign nations under the Federal Constitution]). In 1847, however, New York State passed laws which excluded from entry to the State any foreigner “likely to become *187permanently a public charge” as a penalty for a shipmaster’s nonpayment of a bond for such a person (Hirota, 99 J Am Hist at 1095). Furthermore, in 1882, the State successfully lobbied Congress to pass the Immigration Act, which prohibited entry into the United States of “ convict [s]” (22 US Stat 214 [1882]; see Hirota, 99 J Am Hist at 1097-1098).
Even after the onset of federal regulation of immigration, removal from the country was largely discretionary and relatively uncommon. When Congress passed the Immigration Act of 1917, it authorized for the first time the deportation of noncitizens who had been convicted of crimes of “moral turpitude” and had served a sentence of a year or more in prison (39 US Stat 874, 889-890 [1917]). Under the 1917 Act, a state sentencing court had discretion to grant a noncitizen defendant a judicial recommendation against deportation, or JRAD, which prevented the federal government from deporting the defendant (see 39 US Stat at 889-890). New York officials also saw fit to extend discretionary relief to alien convicts to prevent their deportation. As noted in the Poletti Committee’s report in preparation for the State’s constitutional convention of 1938, the Governor would sometimes, where the facts warranted it, pardon a prisoner to “restore citizenship ... or to prevent deportation or to permit naturalization” (Problems Relating to Executive Administration and Powers, 1938 Rep of NY Constitutional Convention Comm, vol 8 at 66 [1938]).
Executive discretion in the immigration field, however, did not remain untrammeled for long. By successive revisions to the Immigration and Nationality Act (INA) in 1952 and 1990, Congress first curtailed and then eliminated the availability of JRADs, while preserving the United States Attorney General’s discretion to grant relief from deportation (see 66 US Stat 163, 201-208 [1952]; 104 US Stat 4978, 5050-5052 [1990]). In 1996, Congress finally stripped the Attorney General of his discretion to prevent a noncitizen defendant’s deportation (see 110 US Stat 3009-546, 3009-567, 3009-594, 3009-596, 3009-597 [1996]). And, under the current version of the INA, an alien may be deported for a wide array of crimes, including most drug offenses, “aggravated felonies,” domestic violence crimes, and any crime for which a sentence of more than a year is authorized (see 8 USC §§ 1101 [a] [43]; 1227 [a] [2]). Therefore,
“[u]nder contemporary law, if a noncitizen has committed a removable offense after the 1996 effective *188date of these amendments, his removal is practically inevitable but for the possible exercise of limited remnants of equitable discretion vested in the Attorney General to cancel removal for noncitizens convicted of particular classes of offenses” (Padilla, 559 US at 363-364; see generally 8 USC § 1227; 110 US Stat 1214 [1996]).
Changes in immigration enforcement have also increased the likelihood that a noncitizen defendant will be deported after a guilty plea. For example, at the time of the passage of the 1996 amendments to the INA, the number of annual deportations resulting from criminal convictions stood at 36,909 (see Department of Homeland Security, 1996 Yearbook of Immigration Statistics, Annual Report on Immigration Enforcement Actions at 171 [1997], available at http://www.dhs.gov/archives [accessed Sept. 18, 2013]). Thereafter, the federal government deported an ever-growing number of individuals each year, and in 2011, the United States removed 188,382 noncitizens based on their criminal convictions (see Department of Homeland Security, 2011 Yearbook of Immigration Statistics, Annual Report on Immigration Enforcement Actions at 5-6 [2012], available at http:// www.dhs.gov/sites/default/files/publications/immigrationstatistics/enforcement_ar_2011.pdf [accessed Sept. 18, 2013]; see also Douglas S. Massey & Karen A. Pren, Unintended Consequences of US Immigration Policy: Explaining the Post-1965 Surge from Latin America, 38 Population & Dev Rev [Issue 1] 1, 15-16 [2012]). And, since 1995, the Institutional Removal Program, a joint initiative of New York and federal authorities, has enabled New York to transfer thousands of convicted foreign-born criminals from state custody to ICE custody prior to the expiration of their prison terms (see Correction Law § 5 [4]; Executive Law § 259-i [2] [d] [i]; New York State Department of Corrections and Community Supervision, Research Report: The Foreign-Born under Custody Population and the IRP at 1, 9-11 [2012], available at http://www.doccs.ny.gov/ Research/Reports/2013/ForeignBorn_IRP_Report_2012.pdf [accessed Sept. 18, 2013]; see also brief of Immigrant Defense Project, as amicus curiae, at 15-20).
Present-day immigration law and enforcement practice impose what can only be described as an enormous penalty upon noncitizen convicts. Once state and federal authorities identify a defendant as a potentially removable alien, ICE may detain the defendant until administrative or judicial review *189causes him to be released or adjudged deportable, and that detention will last at least several days and, in some cases, for months or years before the defendant’s removal status is finally settled (see 8 USC § 1226 [c] [1]; Demore v Kim, 538 US 510, 529 [2003] [noting average detention period of 47 days]; see also Amnesty International, Jailed without Justice: Immigration Detention in the USA at 1, 22 [2009] [describing an alien convict’s four-year detention during removal proceedings], available at http://www.amnestyusa.org/pdfs/Jailed Without Justice .pdf [accessed Sept. 21, 2013]; Joren Lyons, Recent Development: Mandatory Detention During Removal Proceedings: Challenging the Applicability of Demore v Kim to Vietnamese and Laotian Detainees, 12 Asian LJ 231, 231-232 [2005] [recounting an immigrant convict’s 16-month detention]). If an immigration judge orders the defendant’s deportation, ICE can automatically hold the defendant in custody for another 90 days and may continue to confine the defendant beyond that period subject to a judicial determination that further detention is reasonably necessary to secure the defendant’s removal (see Zadvydas v Davis, 533 US 678, 682-684, 699-701 [2001]). Additionally, immigrant detention resembles criminal incarceration, and the conditions of that detention are such that “in general, criminal inmates fare better than do civil detainees” (Dora Schriro, Improving Conditions of Confinement for Criminal Inmates and Immigrant Detainees, 47 Am Crim L Rev 1441, 1445 [2010]).4
Of course, a convicted noncitizen defendant’s actual removal from the country exacts the greatest toll on the defendant and his or her family. Once the federal government forces the defendant beyond our borders, the defendant loses the precious rights and opportunities available to all residents of the United States. After being removed from the country, the defendant rarely, if ever, has further in-person contact with any family members remaining in America. Additionally, deportation effectively strips the defendant of any employment he or she had in this country, thus depriving the defendant and his or her family of critical financial support. And, the defendant must begin life anew in a country that, in some cases, is more foreign to the defendant than the United States.
*190Despite those severe qualities, deportation is not technically a criminal punishment for past behavior, but rather a civil penalty imposed upon noncitizens whose continuing presence in the country is deemed undesirable by the federal government based on their misconduct or other aggravating circumstances (see Padilla, 559 US at 365; INS v St. Cyr, 533 US 289, 324 [2001]; INS v Lopez-Mendoza, 468 US 1032, 1038 [1984]; Morris v Holder, 676 F3d 309, 317 [2d Cir 2012]). However, in Padilla v Kentucky, the United States Supreme Court recognized that deportation could not be neatly confined to the realm of civil matters unrelated to a defendant’s conviction.
Specifically, the Court held that, because deportation is so closely related to the criminal process and carries such high stakes for noncitizen defendants, a defense attorney deprives a noncitizen defendant of his or her Sixth Amendment right to the effective assistance of counsel by failing to advise, or by misadvising, the defendant about the immigration consequences of a guilty plea (see 559 US at 366-374). In discussing the significance of the possibility of deportation and the need for competent advice from counsel on the subject, the Court observed, “Our law has enmeshed criminal convictions and the penalty of deportation for nearly a century . . . [a]nd, importantly, recent changes in our immigration law have made removal nearly an automatic result for a broad class of noncitizen offenders” (id. at 365-366). The Court continued, “Deportation as a consequence of a criminal conviction is, because of its close connection to the criminal process, uniquely difficult to classify as either a direct or a collateral consequence” of a guilty plea for Sixth Amendment purposes (id. at 366).
In determining whether the Supreme Court’s discussion of the character of deportation holds true for due process purposes, it is necessary to account for the distinct nature of the right to due process and the right to the effective assistance of counsel at issue in Padilla. Although both of those rights exist to preserve the defendant’s entitlement to a fair trial or plea proceeding, they operate in discrete ways in the plea context. The right to effective counsel guarantees the defendant a zealous advocate to safeguard the defendant’s interests, gives the defendant essential advice specific to his or her personal circumstances and enables the defendant to make an intelligent choice between a plea and trial, whereas due process places an independent responsibility on the court to prevent the State from accepting a guilty plea without record assurance that the *191defendant understands the most fundamental and direct consequences of the plea (see Alford, 400 US at 31; Strickland v Washington, 466 US 668, 684-687 [1984]; Hill v Lockhart, 474 US 52, 56-58 [1985]; People v Angelakos, 70 NY2d 670, 672-674 [1987]; People v Harris, 61 NY2d 9, 18-19 [1983]). Given the distinct duties of counsel and the court under these two constitutional doctrines, Padilla’s legal classification of deportation as a plea consequence necessitating counsel’s advice under the Sixth Amendment does not inexorably compel the conclusion that deportation implicates the court’s responsibility to ensure the voluntariness of a guilty plea.
Nonetheless, the Padilla Court’s factual observation about the nature of deportation rings true in both the due process and effective assistance contexts; it is difficult to classify deportation as either a direct or collateral consequence of a noncitizen defendant’s guilty plea.5 On the one hand, deportation is not always an immediate consequence of an alien defendant’s guilty plea because the federal government must await the defendant’s release from state custody and the outcome of a removal hearing before deporting the defendant. And, immigration authorities may not even initiate that process, much less complete it, until many years after the defendant’s criminal conviction. Furthermore, deportation is not a part of the defendant’s criminal punishment and sentence, making it distinct from other direct consequences of a guilty plea such as the imposition of postrelease supervision. So, too, deportation, like most collateral consequences, remains a matter “not within the control of the court system” (Ford, 86 NY2d at 403).
However, under current federal law, deportation is a virtually automatic result of a New York felony conviction for nearly every noncitizen defendant (see Padilla, 559 US at 363-366), and New York defendants are often released to ICE custody even before they finish serving their prison sentences. Significantly, deportation has punitive qualities not entirely unlike the core components of a criminal sentence. Judges Graffeo, Read and I conclude that those circumstances cause deportation to *192resemble in many respects a direct consequence of a guilty plea, even though we concur with Judges Pigott and Smith that it is technically on the collateral side of the direct/collateral divide.6
We have previously contemplated the existence of such a peculiar consequence of a guilty plea, though we had not actually encountered one until now. And, in prior decisions, we discussed how a trial court must address these most uncommon consequences at a plea proceeding. Particularly, we stated that there may be a “rare” case where a court must inform the defendant of “a consequence that, although collateral for purposes of due process, was of such great importance to him that he would have made a different decision had that consequence been disclosed” (Gravino, 14 NY3d at 559; see Harnett, 16 NY3d at 207). This is that rare case.
As discussed, deportation is an automatic consequence of a guilty plea for most noncitizen defendants; absent some oversight by federal authorities, a defendant duly convicted of almost any felony will inevitably be removed from the United States. Unlike SORA registration, SOMTA confinement or other collateral consequences, the deportation process deprives the defendant of an exceptional degree of physical liberty by first detaining and then forcibly removing the defendant from the country. Consequently, the defendant may not only lose the blessings of liberty associated with residence in the United States, but may also suffer the emotional and financial hardships of separation from work, home and family. Given the severity and inevitability of deportation for many noncitizen defendants, “deportation is an integral part—indeed, sometimes the most important part—of the penalty that may be imposed on noncitizen defendants who plead guilty to specified crimes” (Padilla, 559 US at 364). Thus, a noncitizen defendant convicted of a removable crime can hardly make “a voluntary and intelligent choice among the alternative courses of action open to the defendant” (Ford, 86 NY2d at 403) unless the court informs *193the defendant that the defendant may be deported if he or she pleads guilty.
But, the People protest, that is not the case. In their view, deportation remains a strictly collateral consequence of a guilty plea, about which a trial court has no duty to inform a defendant. They observe that ICE retains considerable discretion to decline to enforce federal immigration laws against any particular defendant, making deportation such an uncertain outcome that the court should never be compelled to notify a defendant of the possibility of it. However, the roughly 188,000 noncitizen convicts who are deported each year would probably beg to differ on this point, and rightly so. After all, although New York courts have no role in ICE’s enforcement decisions, they do render judgments of conviction which routinely ensure the defendants’ eventual transfer, by way of state correctional authorities, into federal custody, where they will almost certainly be deported. At bottom, the factors cited by the People merely show that deportation does not fit squarely within the direct consequences mold. Although that is true, fundamental fairness still requires a trial court to make a noncitizen defendant aware of the risk of deportation because deportation frequently results from a noncitizen’s guilty plea and constitutes a uniquely devastating deprivation of liberty.
The People assure us there is no need for the trial court to tell a noncitizen defendant about the possibility of deportation because Padilla now requires defense counsel to provide a noncitizen defendant with specific and detailed advice about a guilty plea’s impact on his or her immigration status. However, “assuming defense counsel ‘will’ do something simply because it is required of effective counsel” is “an assumption experience does not always bear out” (Moncrieffe v Holder, 569 US —, —, 133 S Ct 1678, 1692 [2013]). More to the point, while counsel’s participation in the relevant proceedings may tend to support the validity of the plea (see People v Harris, 61 NY2d 9, 16 [1983]; People v Nixon, 21 NY2d 338, 353 [1967]), the court has an independent obligation to ascertain whether the defendant is pleading guilty voluntarily (see People v Francis, 38 NY2d 150, 153-154 [1975]), which the court must fulfill by alerting the defendant that he or she may be deported.
In short, Chief Judge Lippman, Judges Graffeo, Read, Rivera and I conclude that deportation constitutes such a substantial and unique consequence of a plea that it must be mentioned by the trial court to a defendant as a matter of fundamental fairness.
*194D
Because the Court’s conclusion regarding a trial court’s duty is at odds with Ford’s pronouncement that a court’s failure to warn a defendant about potential deportation never impacts the validity of the defendant’s guilty plea, that aspect of Ford must be reexamined in light of the doctrine of stare decisis.
“Stare decisis is the doctrine which holds that common-law decisions should stand as precedents for guidance in cases arising in the future” and that a rule of law “once decided by a court, will generally be followed in subsequent cases presenting the same legal problem” (People v Damiano, 87 NY2d 477, 488 [1996, Simons, J., concurring]). Stare decisis promotes predictability in the law, engenders reliance on our decisions, encourages judicial restraint and reassures the public that our decisions arise from a continuum of legal principle rather than the personal caprice of the members of this Court (see People v Taylor, 9 NY3d 129, 148 [2007]).
Under stare decisis principles, a case “may be overruled only when there is a compelling justification for doing so” (People v Lopez, 16 NY3d 375, 384 n 5 [2011]; see Taylor, 9 NY3d at 148-149; Eastern Consol. Props. v Adelaide Realty Corp., 95 NY2d 785, 787 [2000]). Such a compelling justification may arise when the Court’s prior holding “leads to an unworkable rule, or . . . creates more questions than it resolves” (Taylor, 9 NY3d at 149); adherence to a recent precedent “involves collision with a prior doctrine more embracing in its scope, intrinsically sounder, and verified by experience” (People v Hobson, 39 NY2d 479, 487 [1976], quoting Helvering v Hallock, 309 US 106, 119 [1940]); or “a preexisting rule, once thought defensible, no longer serves the ends of justice or withstands the cold light of logic and experience” (Policano v Herbert, 7 NY3d 588, 604 [2006] [internal quotation marks and citation omitted]). In determining the precedential effect to be given to a prior decision, this Court must consider “the exercise of restraint in overturning established well-developed doctrine and, on the other hand, the justifiable rejection of archaic and obsolete doctrine which has lost its touch with reality” (Hobson, 39 NY2d at 487).
As noted above, in Ford, we concluded that, because deportation was a collateral consequence of a guilty plea, the trial court did not have to advise the defendant of the possibility of deportation during the plea allocution (see 86 NY2d at 403-404). Specifically, after setting forth the general factors distinguishing direct *195and collateral consequences and providing some illustrative examples, we stated
“Deportation is a collateral consequence of conviction because it is a result peculiar to the individual’s personal circumstances and one not within the control of the court system. Therefore, our Appellate Division and the Federal courts have consistently held that the trial court need not, before accepting a plea of guilty, advise a defendant of the possibility of deportation. We adopt that rule and conclude that in this case the court properly allocuted defendant before taking his plea of guilty to manslaughter in the second degree.” (Id. [citations omitted].)
Thus, we determined, “The [plea] court was under no obligation to inform the defendant of any possible collateral consequences of his plea, including the possibility of deportation, nor was defendant denied effective assistance of counsel” due to counsel’s lack of advice on the subject (id. at 405). Accordingly, Ford rested largely on the weight of authority at the time, i.e., prior to the 1996 amendments to the INA, which held deportation to be a collateral consequence of a guilty plea (see e.g. United States v Parrino, 212 F2d 919, 921-922 [2d Cir 1954]).
However, the weight of authority and the will of Congress have shifted since our decision in Ford. To the extent Ford stands for the proposition that the court’s complete omission of any discussion of deportation at the plea proceeding can never render a defendant’s plea involuntary, that discrete portion of our opinion in Ford “no longer serves the ends of justice or withstands the cold light of logic and experience” (Policano, 7 NY3d at 604). Ford’s discussion of deportation was rooted in a legal and practical landscape that no longer exists, and the realities of the present-day immigration system have robbed it of much of its logical and experiential foundation. Given the nearly inevitable consequence of deportation, it no longer serves the ends of justice to perpetually uphold, without regard to the significance of deportation to the individual’s decision to plead guilty, every guilty plea of a noncitizen defendant entered in ignorance of the likelihood of removal from this country. We therefore overrule only so much of Ford as suggests that a trial *196court’s failure to tell a defendant about potential deportation is irrelevant to the validity of the defendant’s guilty plea.7
In taking this extraordinary step, Judges Graffeo, Read and I do not treat as inconsequential the considerable reliance which Ford’s assessment of deportation has engendered among prosecutors and trial courts throughout the State. Certainly, our repeated approving citations of Ford provided no reason to doubt the continued vitality of its pronouncement with respect to the immigration consequences of a guilty plea. So, too, we are mindful that Ford’s discussion of deportation reinforced the repose afforded to the People by a noncitizen defendant’s guilty plea. And, for nearly two decades, trial courts have relied on Ford’s characterization of deportation as a collateral consequence of a plea to avoid potentially time-consuming litigation regarding the possibility of deportation. However, those significant reliance interests cannot overcome the fundamental injustice that would result from completely barring a noncitizen defendant from challenging his or her guilty plea based on the court’s failure to advise the defendant that he or she might be deported as a result of the plea.
To avoid any confusion about the scope of our decision, we emphasize that it is quite narrow. Nothing in this opinion should be construed as casting doubt on the long-standing rule that, almost invariably, a defendant need be informed of only the direct consequences of a guilty plea and not the collateral consequences. We continue to adhere to the direct/collateral framework, and we do not retreat from our numerous prior decisions holding a variety of burdensome consequences of a guilty plea to be strictly collateral and irrelevant to the voluntariness of a plea (see Monk, 21 NY3d at 32; Belliard, 20 NY3d at 385; Harnett, 16 NY3d at 205-206; Gravino, 14 NY3d at 553-554). Indeed, the Court’s decision in the instant appeals arises from the truly unique nature of deportation as a consequence of a guilty plea; there is nothing else quite like it.
*197E
As the Court8 recognizes today, to protect the rights of the large number of noncitizen defendants pleading guilty to felonies in New York, trial courts must now make all defendants aware that, if they are not United States citizens, their felony guilty pleas may expose them to deportation.9 Mindful of the burden this rule imposes on busy and calendar-conscious trial courts, they are to be afforded considerable latitude in stating the requisite advice. As this Court has repeatedly held, “trial courts are not required to engage in any particular litany during an allocution in order to obtain a valid guilty plea” (People v Moissett, 76 NY2d 909, 910 [1990]). As long as the court assures itself that the defendant knows of the possibility of deportation prior to entering a guilty plea, the plea will be deemed knowing, intelligent and voluntary.
The trial court must provide a short, straightforward statement on the record notifying the defendant that, in sum and substance, if the defendant is not a United States citizen, he or she may be deported upon a guilty plea. The court may also wish to encourage the defendant to consult defense counsel about the possibility of deportation. In the alternative, the court may recite the admonition contained in CPL 220.50 (7) that “if the defendant is not a citizen of the United States, the defendant’s plea of guilty and the court’s acceptance thereof may result in the defendant’s deportation, exclusion from admission to the United States or denial of naturalization pursuant to the laws of the United States.” Again, these examples are illustrative, not exhaustive, of potentially acceptable advisements regarding deportation.
F
As explained above, a majority of the Court, including Chief Judge Lippman, Judges Graffeo, Read, Rivera and me, concludes that due process requires a trial court to warn a defendant that, if the defendant is not a citizen of this country, the defendant may be deported as a result of a guilty plea to a felony. A separate majority of the Court, comprised of Judges Graffeo, Read, *198Smith and me, now turns to the question of the proper remedy.10 In this section of the opinion, this remedial majority describes the general parameters of the proper remedy of the relevant due process violation, and in section G, infra, we apply that remedy to defendants in these cases.
The failure to apprise a defendant of deportation as a consequence of a guilty plea only affects the voluntariness of the plea where that consequence “was of such great importance to him that he would have made a different decision had that consequence been disclosed” (Gravino, 14 NY3d at 559). Therefore, in order to withdraw or obtain vacatur of a plea, a defendant must show that there is a reasonable probability that he or she would not have pleaded guilty and would have gone to trial had the trial court informed the defendant of potential deportation.11
*199In determining whether the defendant has shown such prejudice, the court should consider, among other things, the favor-ability of the plea, the potential consequences the defendant might face upon a conviction after trial, the strength of the People’s case against the defendant, the defendant’s ties to the United States and the defendant’s receipt of any advice from counsel regarding potential deportation. This assessment should be made in a commonsense manner, with due regard for the significance that potential deportation holds for many noncitizen defendants. To aid in this undertaking, where possible, the defendant should make every effort to develop an adequate record of the circumstances surrounding the plea at sentencing, which will permit the trial court to efficiently determine the plea’s validity and enable appellate review of the defendant’s claim of prejudice.12
Chief Judge Lippman, with whom Judge Rivera joins, maintains that we are unfaithful to our Catu line of cases because we do not mandate automatic vacatur of a plea as the result of the court’s failure to mention the possibility of deportation at the plea allocution (see Lippman, Ch. J., dissenting op at 209-212; see also op of Rivera, J., at 218-219). However, we are simply adhering to Gravino and Harnett, not departing from Catu. Gravino and Harnett make clear that when a uniquely significant plea consequence, while technically collateral, impacts the voluntariness of a defendant’s plea, the defendant may receive his plea back only upon a showing of prejudice (see Harnett, 16 NY3d at 206-207; Gravino, 14 NY3d at 559). By contrast, the defendant is entitled to automatic vacatur of the *200plea only where, as in Catu, the court fails to mention a direct consequence of the defendant’s plea (see Catu, 4 NY3d at 245). Here, as we have explained, deportation is a consequence of the sort described in Gravino and Harnett rather than a direct consequence, and to obtain vacatur of a plea based on the court’s failure to mention deportation at the plea proceeding, a noncitizen defendant must demonstrate that he or she was prejudiced by the court’s omission. Thus, our opinion is consistent with Gravino, Harnett and Catu.
In the Chief Judge’s view, we are “telescoping]” the remedy for a due process violation and the ineffective assistance of counsel (Lippman, Ch. J., dissenting op at 211). But, to the extent our remedial approach to the instant appeals resembles the remedy for an attorney’s constitutionally deficient performance, that makes eminent sense because, as we have previously observed, “the issue of whether [a] plea was voluntary,” a matter of core concern for due process purposes, “may be closely linked to the question of whether a defendant received the effective assistance of counsel” (Harnett, 16 NY3d at 207). Thus, while the remedy for a due process violation as identified by the Court in these appeals is not coextensive with Padilla’s remedial rule in the ineffective assistance context, the two doctrines are similar.
G
As previously noted, defendant Peque did not preserve his claim that his plea was involuntary, and therefore we consider the application of the principles delineated above only in Diaz and Thomas.
In Diaz, the trial court clearly failed to tell defendant that he might be deported if he pleaded guilty. Thus, if defendant has been prejudiced by that error, he is entitled to vacatur of his plea. Given that Supreme Court did not address the deficiency in the plea allocution at all, much less assess prejudice, defendant is entitled to a remittal to that court to allow him to move to vacate his plea and develop a record relevant to the issue of prejudice. Likewise, in future cases of this kind, where the deficiency in the plea allocution appears on the face of the record, the case should be remitted to the trial court to allow the defendant to file a motion to vacate the plea. Upon a facially sufficient plea vacatur motion, the court should hold a hearing to provide the defendant with an opportunity to demonstrate prejudice. In the instant case, if defendant can demonstrate that he *201was prejudiced by the defect in the plea allocution upon remittal to Supreme Court, the court must vacate his plea. In the absence of a showing of prejudice, the court should amend the judgment of conviction to reflect its ruling on defendant’s plea vacatur motion and otherwise leave the judgment undisturbed.13
Unlike defendant Diaz, however, defendant Thomas cannot obtain relief based on the trial court’s plea allocution in his case. Specifically, defendant Thomas’s challenge to the voluntariness of his plea must be evaluated in light of the practical and legal relationship between a criminal conviction and deportation at the time he pleaded guilty in 1992. As discussed in detail above, at that time, deportation was a far less certain consequence of most defendants’ guilty pleas because the federal government deported far fewer convicts and possessed far broader discretion to allow them to remain in the United States. Indeed, in acknowledgment of the federal government’s broad discretion and latitude pertaining to deportation of immigrants around the time of defendant’s plea, this Court and many federal courts recognized the strictly collateral nature of the immigration consequences of a guilty plea and held that a trial court did not have to advise a noncitizen defendant that his or her plea might subject the defendant to deportation (see e.g. Ford, 86 NY2d at 403-405; United States v Littlejohn, 224 F3d 960, 965 [9th Cir 2000]; Gonzalez, 202 F3d at 27; United States v United States Currency in the Amount of $228,536.00, 895 F2d 908, 915 [2d Cir 1990]; United States v Romero-Vilca, 850 F2d 177, 179 [3d Cir 1988]; Fruchtman v Kenton, 531 F2d 946, 948-949 [9th Cir 1976]). That being so, trial courts then had no general duty to advise noncitizen defendants of the possibility of deportation as a consequence of their guilty pleas. And, here, the court had every reason to believe that defendant could avoid deportation as a result of his plea, notwithstanding that, *202unbeknownst to the court, he had not resided in the United States for a sufficient period of time to avail himself of the Attorney General’s discretionary power to exempt him from deportation (see 8 USC § 1182 [c] [1994]). Thus, defendant Thomas is not entitled to vacatur of his plea based on the trial court’s failure to advise defendant of what was, at the time, an entirely collateral consequence of his plea.
m
Relying on Padilla, defendants Peque and Thomas additionally contend that their attorneys were ineffective for failing to tell them that their guilty pleas could result in deportation.14 We must first determine whether those claims are properly before us on direct appeal. In that regard, we have admonished defendants claiming ineffective assistance of counsel to develop a record sufficient to allow appellate review of their claims (see People v Haffiz, 19 NY3d 883, 885 [2012]; People v McLean, 15 NY3d 117, 121 [2010]). Where a defendant’s complaint about counsel is predicated on factors such as counsel’s strategy, advice or preparation that do not appear on the face of the record, the defendant must raise his or her claim via a CPL 440.10 motion (see People v Denny, 95 NY2d 921, 923 [2000]; People v Love, 57 NY2d 998, 1000 [1982]).
In Peque, the plea and sentencing minutes do not reveal whether defense counsel misadvised or failed to advise defendant about the possibility of deportation before he pleaded guilty. At sentencing, counsel stated that defendant would be subject to deportation as a result of his plea and that counsel had informed defendant of his right to access the Guatemalan consulate, thereby indicating that counsel may have advised defendant on those matters prior to his plea. In light of the record evidence tending to contradict defendant’s current complaints about his lawyer, it was incumbent on defendant to substantiate his allegations about counsel’s advice below by filing a CPL 440.10 motion, and his failure to file a postjudgment motion renders his claim unreviewable (see Haffiz, 19 NY3d at 885 [because the defendant’s Padilla claim was “predicated on *203hearsay matters and facts not found in the record on appeal,” it should have been “raised in a postconviction application under CPL article 440”]).15
In Thomas, the limited record here and the trial court’s credibility determinations doom defendant’s claim. The record of the plea proceeding does not reveal whether defense counsel apprised defendant of the immigration consequences of his guilty plea. In support of his plea withdrawal motion, defendant averred that counsel had spoken with him about the immigration consequences of his plea and had misled him on that score, thus belying his current assertion that counsel completely failed to advise him about immigration issues. Additionally, defendant’s newly retained attorney did not have personal knowledge of his prior counsel’s advice, and therefore new counsel’s allegation that predecessor counsel had failed to advise defendant about deportation did not reliably establish the nature of predecessor counsel’s advice. Furthermore, the court did not abuse its discretion by discrediting defendant’s contradictory allegations about counsel’s performance (see People v Baret, 11 NY3d 31, 33-34 [2008]), and there is “no basis for disturbing the conclusion of both courts below” that defendant’s claim was “too flimsy to warrant further inquiry” or vacatur of his plea (id. at 34).
IV
Accordingly, in People v Diaz, the order of the Appellate Division should be modified by remitting the matter to Supreme Court for further proceedings in accordance with this opinion and, as so modified, affirmed. In People v Peque and People v Thomas, the order of the Appellate Division should be affirmed.

. Judge Pigott, in an opinion joined by Judge Smith, dissents from the Court’s due process holding and concludes that a defendant has only a Sixth Amendment right to advice from counsel concerning deportation, but does not have a due process entitlement to a warning about the possibility of deportation from the trial court (see dissenting in part op at 204-205). While Judge Smith agrees with Judge Pigott that the court’s failure to warn a defendant about the possibility of deportation does not implicate due process, he nonetheless agrees with Judges Graffeo, Read and me to the extent that, if this were indeed a failure to mention a particularly unique and significant plea consequence in violation of a due process obligation as described by the Court today, the appropriate remedy would be remittal to the trial court to afford the defendant an opportunity to demonstrate prejudice and not automatic vacatur of the plea. Thus, Judge Smith concurs that, given the majority’s view that there has been a due process violation, the appropriate remedy in People v Diaz is a remittal to allow defendant to show prejudice.


. In a dissenting opinion in which Judge Rivera largely concurs, Chief Judge Lippman determines that Ford’s analytical framework regarding plea *177consequences does not apply to deportation, and that a trial court’s failure to warn a defendant that deportation may result from his or her guilty plea mandates automatic vacatur of the plea without any showing of prejudice (see dissenting op at 208-210). In a separate opinion, Judge Rivera expresses the same view, but joins the Court’s disposition of defendant Thomas’s appeal (see op of Rivera, J., at 218-219).


. In their respective opinions, the Chief Judge and Judge Rivera disagree with the Court’s conclusion that defendant Peque had to preserve his claim and failed to do so, and therefore they do not join in this section of our opinion with respect to Peque (see Lippman, Ch. J., dissenting op at 216; see also op of Rivera, J., at 218-219 n).


. We commend the defendants’ attorneys, the prosecutors and counsel for amicus for their excellent work in bringing a wealth of authorities, research, data and scholarly articles to our attention to assist us in our resolution of these appeals.


. Chief Judge Lippman and Judge Rivera conclude that the direct/ collateral framework does not apply to deportation, and that regardless of deportation’s particular classification as a plea consequence, it is sufficiently important to warrant the court’s advisement on the matter (see Lippman, Ch. J., dissenting op at 207, 208-209; see also op of Rivera, J., at 219). Accordingly, they do not agree with us that deportation is a technically collateral consequence of a guilty plea, and they do not join this opinion to the extent it contradicts the views expressed in their respective opinions.


. Judges Pigott and Smith agree that deportation is not a direct consequence of a guilty plea, but they would go further and hold that deportation is a strictly collateral consequence of a guilty plea, such that a trial court’s failure to mention deportation can never invalidate a guilty plea (see Pigott, J., dissenting in part op at 204-205). As already noted, Chief Judge Lippman and Judge Rivera find the distinction between direct and collateral consequences to be inapplicable to this case. Accordingly, with the exception of the Chief Judge’s and Judge Rivera’s concurrence in the last paragraph of this section of this opinion regarding the necessity of a trial court’s advisement about deportation, those four Judges do not join the remainder of this section.


. Chief Judge Lippman and Judge Rivera concur in the Court’s decision to overrule this specific portion of Ford’s holding, but unlike a majority of this Court, comprised of Judges Graffeo, Read, Smith, Pigott and me, they doubt the validity of our precedents following Ford (compare Lippman, Ch. J., dissenting op at 211 [stating that Ford “is in its two principal holdings, if not in its ratio decidendi, no longer viable”], with Pigott, J., dissenting in part op at 205 [“creat(ing) no new law”]). Therefore, the Chief Judge and Judge Rivera do not join the remainder of this section of this opinion.


. The Court here refers to Chief Judge Lippman, Judges Graffeo, Read, Rivera and me.


. Given that defendants were convicted of felonies here, we have no occasion to consider whether our holding should apply to misdemeanor pleas.


. Again, Judge Smith does not concur in the Court’s due process holding, but rather concurs only in the remedy which this opinion specifies in light of that holding.


. Judge Pigott’s opinion dissenting in part reaches “a very similar conclusion” to our own and “would create no new law” (Pigott, J., dissenting in part op at 205), but the dissent faults us for, in its view, implicitly “contradict[ing]” our decisions in Gravino and Harnett (id. at 205) and failing to provide noncitizen defendants with any practical benefit beyond that to which they are already entitled under Padilla (id. at 206). But, as stated at length above, our decision does nothing to disturb Gravino, Harnett or our settled jurisprudence in this area; as was the case with SORA registration or SOMTA confinement at issue in those decisions, the direct or collateral character of deportation, and the necessity of the trial court’s advice with respect to it, depends on its particular qualities.
In addition, our decision here provides noncitizen defendants with a significant practical benefit in addition to Padilla’s mandate. After all, a defendant challenging his plea under Padilla must possess an adequate record of both counsel’s deficient performance and prejudice, and because counsel’s advice or omissions with respect to the immigration consequences of a plea are often outside the record on direct appeal, the defendant must usually resort to a postjudgment motion to satisfy the performance prong of Padilla, not to mention the prejudice prong. By contrast, the defendant may raise a due process claim on direct appeal based on the court’s failure to mention deportation as a consequence of the plea, which will be apparent on the face of the record. Thus, the defendant will be entitled to a remittal to attempt to establish prejudice stemming from the readily apparent error. So, too, in some cases, the record on direct appeal may revestí factors which would have strongly compelled the defendant to reject the plea in an effort to avoid deportation, and thus the defendant could establish prejudice for due process purposes on direct appeal, without remittal, even though he could not show that his attorney was ineffective under Padilla. Indeed, there may be a variety of cases involving an ineffective assistance claim under Padilla and a due process *199claim under the instant decision where a showing sufficient to warrant vacatur of the plea under one of those two doctrines will not satisfy the requirements of the other one. Accordingly, while we exercise restraint in balancing defendants’ liberty and the State’s interests to resolve the instant appeals, our decision is not the empty gesture that Judge Pigott’s opinion mistakes it for.


. In light of our conclusion that a trial court’s failure to inform a defendant of potential deportation may render his or her guilty plea involuntary under certain circumstances, CPL 220.50 (7) cannot be read to deny vacatur of a plea when due process commands that relief. Rather, the statutory language stating that the court’s failure to inform the defendant of potential deportation “shall not be deemed to affect the voluntariness of a plea of guilty” (id. [emphasis added]) can be plausibly read as an instruction to the court that it may not automatically “deem” the plea to be invalid based on the court’s inadequate advice alone but rather must determine whether the defendant has been prejudiced before concluding that the plea was in fact involuntary. Indeed, we adopt this interpretation in large part to avoid constitutional concerns (see Tauza v Susquehanna Coal Co., 220 NY 259, 267 [1917]).


. As mentioned above, defendant Diaz previously filed a CPL 440.10 motion seeking relief under Padilla, and Supreme Court denied the motion because defendant did not establish that he was prejudiced by his attorney’s failure to inform him that his guilty plea could lead to his deportation. Notably, though, the Appellate Division denied defendant permission to appeal from the lower court’s decision, and therefore we have no occasion to consider the denial of defendant’s postjudgment motion in determining whether he should be granted relief on direct appeal. Furthermore, the People do not argue that the court’s rejection of defendant’s claim under Padilla should estop him from seeking to establish that the court’s failure to warn him about potential deportation caused him prejudice. Accordingly, on these specific facts, defendant’s prior postjudgment motion does not warrant an affirmance of his conviction without a remittal.


. Because Chief Judge Lippman would reverse Peque’s and Thomas’s convictions on due process grounds, he does not express any view of their ineffective assistance claims. For the same reason, Judge Rivera does not address Peque’s ineffective assistance claim, but she concurs with the Court’s disposition of Thomas’s due process and ineffective assistance claims (see op of Rivera, J., at 218).


. Defendant Peque also asks us to reduce his sentence as a matter of discretion in the interest of justice. However, because defendant received a lawful and statutorily authorized sentence in this noncapital case, his claim is beyond our purview, as only an intermediate appellate court is authorized to grant the discretionary sentencing relief which he seeks (see CPL 470.15 [6] [b]; People v Discala, 45 NY2d 38, 44 [1978]).